Citation Nr: 1210472	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left foot disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right foot disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for sinusitis.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD).

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for adjustment disorder.

REPRESENTATION

Veteran represented by:	Non Commissioned Officers Association


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1963 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and April 2011 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

Irrespective of the RO's action to reopen the claims, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In November 2011, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issues pertaining to left foot disability and right foot disability are construed to represent disabilities that are solely musculoskeletal in nature, including plantar fasciitis, plantar fibromas, bunions, and pes planus.  Conditions such as neuropathy (a nerve disorder) and onychomycosis (a skin disorder) are excluded from this construction and are not a part of the current appeal, even though the RO discussed such conditions in conjunction with analyzing the Veteran's current musculoskeletal foot disabilities.

The issues have been recharacterized as indicated on the title page to comport with the evidence of record.

With regard to whether new and material evidence has been submitted to reopen the claims for service connection for sinusitis, diabetes mellitus, COPD, and adjustment disorder, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied service connection for a left foot disability and for a right foot disability.  The Veteran did not timely appeal the decision, and it is now final.

2.  The evidence received since the June 2006 rating decision is not new and material; it does not relate to any unestablished facts necessary to substantiate the claims for service connection for a left foot disability and a right foot disability, and it does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  The criteria for reopening the claim for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters in February 2009, October 2009, and January 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These three letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The October 2009 letter notified the Veteran of the evidence necessary to reopen his previously denied claims for service connection for a left foot disability and a right foot disability.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's service treatment records, service personnel records, and VA treatment records have been obtained; he did not identify any other treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  VA's duty to assist does not require that the Veteran be afforded a VA examination for his feet, because he has not submitted any new and material evidence that warrant reopening his claims for service connection for a left foot disability and a right foot disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The RO denied service connection for a left foot disability in May 2003, finding that the evidence did not demonstrate that a left foot condition was incurred in or caused by military service.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).

The RO denied reopening the claims for service connection for a left foot disability and a right foot disability in June 2006, finding that: (1) for a left foot disability, the evidence submitted since the final May 2003 rating decision was not new and material; and (2) for a right foot disability, the evidence did not demonstrate that a right foot condition was incurred in, caused by, or aggravated by military service.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).

In January 2009, the Veteran filed a request to reopen the claims for service connection for a left foot disability and a right foot disability.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510(1992).

The evidence considered at the time of the June 2006 rating decision included the Veteran's service treatment records, service personnel records, a November 2000 VA general medical examination report, and VA treatment records dating from March 2001 through December 2005.

On the Veteran's May 1963 service entrance examination report, a diagnosis of pes planus NCD (not considered disabling) was noted.  His service treatment records did not document any complaints, findings, or treatment of any left or right foot disability.  On the Veteran's August 1967 service separation examination report, a diagnosis of pes planus NCD was again noted.

The Veteran's service personnel records did not document any complaints, findings, or treatment of any left or right foot disability.

The November 2000 VA general medical examination report documented the Veteran's complaints of bilateral foot pain, and he was assessed with plantar fasciitis.  The examiner did not render any opinions as to whether there was a relationship between this disability and the Veteran's military service.

VA treatment records dating from March 2001 through December 2005 documented the Veteran's complaints of bilateral foot pain due to plantar fasciitis and plantar fibromas.  X-rays of both feet in March 2001 revealed small inferior heel spurs which suggested the presence of plantar fasciitis bilaterally.  The Veteran underwent an excision of a plantar fibroma on his right foot in March 2001.

The evidence received since the June 2006 rating decision includes VA treatment records dating from October 2008 through October 2010, and the Veteran's testimony at his November 2011 hearing.

VA treatment records dating from October 2008 through October 2010 documented the Veteran's complaints of bilateral foot pain due to plantar fasciitis, plantar fibromas, bunions, and pes planus.

At his November 2011 hearing, the Veteran testified that he did not know he had a foot problem in service, and that he found out when he got out of service that he had flat feet.  He testified that his flat foot condition has now gotten worse, but he never alleged that his condition worsened during service.  He stated that after his service discharge in 1967, he did not seek treatment for his feet until the 1980s.

To raise a reasonable possibility of substantiating the Veteran's claims for service connection for a left foot disability and a right foot disability, newly submitted evidence must pertain to whether these conditions were incurred in, caused by, or aggravated by his military service.  None of the evidence received since the June 2006 rating decision addresses this material issue.

No new and material evidence has been submitted.  Reopening the claims is not warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having not been submitted, the petition to reopen the claim for service connection for a left foot disability is denied.

New and material evidence having not been submitted, the petition to reopen the claim for service connection for a right foot disability is denied.



REMAND

An April 2011 rating decision denied reopening the claims for service connection for sinusitis, diabetes mellitus, COPD, and adjustment disorder, determining that new and material evidence had been submitted.

In a written statement received by the RO in November 2011, the Veteran expressed his disagreement with the RO's decision to deny reopening the claims for service connection for sinusitis, diabetes mellitus, COPD, and adjustment disorder.

The RO has not and must issue a statement of the case for these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  These claims should then be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following:

Issue a statement of the case for the issues regarding whether new and material evidence has been submitted to reopen the claims for service connection for sinusitis, diabetes mellitus, COPD, and adjustment disorder, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


